OPINION — AG — ** AUXILIARY POLICE — AUTHORITY ** ANY PERSON SERVING AS AN " AUXILIARY POLICE OFFICER " IN CONFORMITY WITH THE PRINCIPLES SET FORTH IN OPINION NO. 75-170 MAY ACT IN THE SAME MANNER AS A REGULARLY APPOINTED AND SALARIED POLICE OFFICER. HOWEVER, ONE NOT SERVING AS AN " AUXILIARY POLICE OFFICER " IN CONFORMITY WITH THE PRINCIPLES SET FORTH IN OPINION NO. 75-170 HAS NO GREATER POWER OF ARREST THAN A PRIVATE CITIZEN WOULD HAVE UNDER THE PROVISIONS OF 22 O.S. 1971 202 [22-202], 22 O.S. 1971 203 [22-203], 22 O.S. 1971 205 [22-205] CITE: 70 O.S. 1971 3311 [70-3311] (CARRYING A FIREARM DURING VOLUNTARY SERVICE) (MICHAEL CAUTHRON)